OFFICE OF THE AI7ORNEY GENERAL OF TEXAS
                             AUSTIN




Ronorabla ii, L. Van&burn
county &lAltor
Barrls coulit-#
Rourtcnr,Tesus
tear Slrr                   oDlu1onx0.   &A 40
Honorable ii. L. Vashbum, Page ?


     of   tb?IaYi;ratlon Dfatrlat,   it8   buuirrsa8 and
     faaiutlaa,   ana am authorisad to $x-ascriba
    their duties and flz theiF ocmponaatlon.
    Pursuant to ’th ls  ltatutolrJ  a uth 0r ix athet1 o m
    Xavlgatlan Comm~Loaor~ from tims           to tinrs
    authorized 6ho svvclatnmt aaa emvloymmt
    of perg0.m oonriaema mc8rsw            to di0ui-g0
    the auto    of tb poal8ioss oreatea.          SUCh
    OrdW i5~iY deglfgIS6e the pOSitlO& the
    nma of the prrroa anointed.          SIUI the salary
    to ba paid frca tba fuada of tha Xav2gstloa
    Dlstriot.   wittell coatraotr      of ellQlopnont
    rlth oertdn sxcopblo~ sot iafilnent to
    tha quastioM hmwnafter to be iwopmnae&
    have not been used. TLm Dlmotor of the
    Port, 0~ th8 Supertitetidsot, 6a the cage
    pay *, has as a general rule crerelq ppcwd
    oertain sbmtmaat4 ocoug~ ceHaln posltkma
    ot spec1Plcid ratC)II, purgu.ant   to aefinlts
    orOar of tho Xaoigatloaa Coomlrsloaers sot
    alt ln tha amAtoll,      aaa thla oram ana oe.
    ~1OyIzm tan8omstitutea      the   aontraot   of
   ‘employment.Such cantract       dn not embbrurce
    any C~IIPtiED.     other than  th0 E1omy for
    vhkh a 8~alfio     rate ii, ffmd.
         "For mm  Clue gast Ski0 Xwigatloa            copt-
    misu0mr.g have agth0rma   the tming          or
    mtracto       lq Zbo Ulstriat for hospital aerv-
    1~04    for Its 6~lo)ro~.     foF drugs, and for
    Etsaifa    ftttmton.     tn.10~hay9 pmviah    that,
    unasr the dlmotloa of the phyaiclaa 80 aca-
    traatea vith, the ew&3yee8 &all rooaIv0
    hospltalltatlon,      m& h U ltt~tio&      8nd
    mdloinss. a ndh a Ye     indla ded 6h W OinlWb ~-
    tio a em!areolng
             s           x-ray vicfurra, uamlnat1oa
    0f O~O, furnbthing of gbg808. snd mttfiy
    slnflar    item.     Ploasa b6a.r in mind that
    thesa contraotli nre -de d2reotlr beturrn
    tha Dlatriotand tho hospital, th8 aoator,
    the dmq store, 0na a0 forth, but that no
    OiXSraCt 1s lrad0 Vith-th~ emg& 008 iOr auoh
    maioar attention at thm time 7      0 tha employ-
    mnt of gw-mas to operatetha Dlatriat.
    Such daployiaent CoatPbOta only         Indicate
Bonorable 8. L. Uaahbaum. ?ase 3


     the CompmaatItmto bo paid InmmJy.
          "19sm ham aw arlsm a oartom uheroby
     tha mwloyea8 apply ior nsdioal atOe3atlonI
     hor~1WlaatIon,  00 Aruga, vithout previom
     aim08  armngwmat vttb mch employee,and
     ouch Ituw am alag furaitid at the roln
     lxpttnso of tha XarlgrtlomDiatrlot ln nAAl-
     t1an to tha ngre.A oomguuac1oa. Furthrr-
     nom, the &rmag~tl           80 made aRA tha ox-
     plndItuma onbhurof           auahQaQloyeea m?o
     maa0 aad lnourmd ark?        tha    paPformuloe of
     rervIoea and u1thotit 1laitat10n of amount.
     I ha**-anA4avoroAlooaUy          to aooertaln ib
     oomet prlnol9lea of UV to apply to thla
     rittlatioll,   it being my caatoatlon      that  if
     It be aanoaAul tha Xav&gatIon         Dlatrfct bsa
     authority ta make axplqmonta asl fls tho
     conqnnsatloa for t&m sarvI.oea to be psr-
     formA at a AaoigaatoA salary 0na nnr$ at
     that tlnie enter late a ooatraot vlth such
     elKp1oyoeu   to furnish him in aaditioa them
     to the psdlcal 'attuntion      refermxlto, cer
    'Uialy     auah Dlotztet cannotlelf2ly m&s
     an~mploymiu&tmA later ~amlshbahadAI-
     tlcaal Itemm aftor &ho trio-•                OF awv-
     Ioea.     I coatuad tha Oiatrlot5s~ at lta
     option eater Into a oontmot vlth ita aa-
     ployees but aucb aantrsct muat ttr tha
     #cops of roch nedha& attentlanmui hor-
     pitallratiaaanA&fi.nmJl~             umit~      aRmat,
     vhIoh llaitation      noosaoarIly nxut be reaaan-
     able.     Phls pati OS the aaPtmat al tmpby-
     tanratla in addittoa to that fixing tba can-
     pensatIanlnmon8yb
          "Claim8 for profaroloml    eervioes.
     medical attentlom, hoapIt8lIze+tloa, ambu-
     lance aervioe, amming, aad like 80~11~88
     for tha past tvelve moatha hare opproxLIlvrtu4
     $4,000 Vith Dl'WliN3Ot8iOll bOZM880.
          'ma matter hag, thwdom,    888-a
     pruportlom of lmportanae. and I Aeslrs to
     pwsont for your canold6mtl0n the fcllovlng
     queat?cm.at




                 .
Eonorable H. I..Vashbwn, Page b


          9. aa8 tha Xmrla County Havlgatlon
    Dlatrlct th right to ftwalah p6dioal attea-
    tioa.  hospitsllutloa. Axqga. eabulance aarv-
     ice. aaa llko rorvla.8 to It8 tPplO76IIS in
    lcldltl~  to aalarlso to br pald tn moam7 fop
     tb       p8d0m0            0f    that2   authd

               "3. Xf tha Harrla Cauatr Xart6athxa
    MatHot           ham such r:zlit,         must    the rloa%gxatlcn
    0f ~ailrtea         aa      provl3Imus roe such i+3aicjL
    and othcw attention (osrvlcsr)                         be Dids in
    advance of or at t& tIm3   o?                    tha     aqlo7mnt'P
               “3.
               If both of tha foFugoIugquertlont
     am anauerdd in the aEflnmtlve,  uuet the
     order or oootraot of -lopent   plocc a lfml-
     tatronboth upon the acne7 ooapenratlon and
     Um added sllouanco for asdim dnd other
     ettt3ntlon?
          “4. If tho Rarris County Havliiptlva
    DlstMot C.wsaI8atoxmro   aah an amplopmat
    and &tmQnato 0 *ala-y oaly for a poaitlvn.
    am f mthoritea thumafter    to approve my-
    zamta for medioal attontfon ena other allaiL%-
    sexvices abwa deaoribed, vhlch am not au+
     thorSteAuntil 8rtar thm rmrtormaacf4
                                       of tha
     atm~cbe and witha7t llmitatlonof aacuntt"
         As stated ln 701~ letter, it vlll be noted that the
Harris Count7 mvigatloa Dietrict vaa eotablished by virtua of
3ctSon 53, Artlole            XII’ of the 6tote Conotltution              end Chapta~
i3.Tit10 128, Vernon'o                Annotated Civl$         Ststutoa.

          We have ctxznaidemdthe oplnlonn of Hcumr8blo D. A.
SinnnopS,&tlMUSl cOW3BOlfOF th0 &lFPiB C3UZlt7-qlLtiOll   -air-
tr?ct; Eowrablo CoarsJ. 3. Landram; Azs:stnnt DlaUMct Attomoyl
and Ronomble h’raest A. Knapp, Attorney for Elarrla Count?, ooplea
vi vhlch worn attaohod to pur lnquby. Theme 09rnFonshave
aided us ln rvachlng Qur comlualon ia this o~inifm 8a6 V8 thaak
yvu for Curnishiag UB vlth the aallna.
              Tha Xarrla Cvuat~Xtnvlgation
                                         Disriat is a political
~ubdlrisloa      or thr.     Stats,       aromSsing s part or the aorsmlgxa
H0norabl.e8. L. Vahk~urn, Fasge5


poveaw of tba Stak rod Lo sot simply a publia or qruoi pub110
corporation lilco 8 COQIQOoarHer m GsDsl and dock aomntions.
swtaiaiag  this pm~oalfion  u4 alto the caaa or cuehart f~.
Braros alverlbrbor Rovigation DLatrlot, 42 3. U. (2d) 96. Aloo
the aeae of Cnrpentm ~8. Arroyo-Colondo Rooi6ation Dlstrlat of
Caauma 0ndWilaon Cwatler,  ill              3. U. 2d) 922 end t&w authw-
1t1eo m4ntlonmd in thwe UaMb.               oenerJ ly rpaaking aarlg8tlon
dlutrlato lra     arnantlelly       pklitiaal subdltitianoor tha Skco.
They a-0 gov4mamntel   84mnaie0, bodies polltfa and aorgorato with
the pwar to sxeralor tiw fit&to. privil4gra    uul RWI)N aonhmd
upon them by ki.0~. Th4y era mntmklly tnat4d a0 murioiwl co*
porationa irr t&a 04ns4 thatthoyar4   aaxulzmdto deaafto gao-
graphlCdl I&IWO, CUUih8V4 PO C;OVOtZUMnt~PWWO tWOid Of t&31
and oubjaot to *%a0maso d.08 uo apEXled in 0~~1~lng at t&a pev-
0x-s or oo~tleo       sad altl4o.   Constttutloa of Taxea, Article 16,
Seatian    592 Zdmmlar     Tn. CIrltoa,  296 3. V. 1'57318alrLqoo vm.
Canaroa Caunty V&tar Immwteat               M8tFFct.    25 3. Y. (24) 651,
Baxsr County ~8. lbdfaa-AUoaaaa             Countlea Vater Ispmvmaant Dlo-
tr’lotvo. St+&          ?l 9. w. (2d) 717.         _.
             ft %a'& wll         eatabllobad   prixmiple of &u     that   tba
county ccmaisoiafroro~ cmztc           say axrreisr     0dLy such pm00 aa
eq3mos4 OF by nt~aeooaryiorpllcatian   gl.vento aal4 courts by
the Constitutral OrIdatatutos. Thie prlrxlple Lo 80 well eotab-
llalrsdlrnd time4 ara 60 mny curtharltioo supporting the oaan.
ve &am Ct tmnenonorableH. L. Yashbura, Page 6




          *It lo a gener81 rule or judIola1 oon-
     atruotlon that even a normal nunioIpa1 aor-
     POratiOa haa only ruoh iaplled pavers am are
     reasonably neceea~ to make lffeotiro the
    pzren       upr.884    grubted.   mat   10   to   cry,
    euch as arm indispeaeableto the tloaland
    objeats of the aorporatioaand the accom9lish-
    nwnt of the purposea of its creation.   Pavers
    vhlch are not expreaaod aad whlah are merely
    convenientor useful may not be lnoluded and
    cannot be malatalned. Furthermore.vhere
    povera are granted to a~nmiolpality by ape-
    cifla .provislon, such powrs are not enlarged
    by general language found elsevhsre ln the
    Act.    4    l   l**
           In disoussing this subjeat,ftwas said in the case of
poster YE. City of Uaao, 225 3. W. ll.04,that "any fair!, naoaa-
abre, substantialdoubt ooaceming tho exerolse of pover ie re-
solvedby the coulrtsagainst a aorporatloa, and the paver.is
denied. Of every nttaaicipal   aoFpor8tlon the aharter or otatuto
by vhloh it la created is an organlo aat. Xeither the aorpora-
tfon nor It8 officers caa do e.nyaat, or make eny aontraot, or
'incurany Ilability, not authoriaed thereby, or by nome leglola-
                           ,,.. $1; act8 beyond the saope or the
 tive act applloablo thereto
povera granted are void.          .
          There are several seotlono of the State Coaotltutloa
vhlch evidence a desire and intention to give every possible
safeguardto the expenditure of public funds and to oom9el their
applicationto be properly expended for the purposes authorized
by Isv. (Artiole III, Sectiona 44, 49, 51, 52 and 53. Also see
thn provisions of titio1.eX, 3eotioa 3, 3eotion 161 and titicle
XK, Seatloa 6 of the Ooaotltutioa.)
         As above stated, the Harris County Havlgatlon District
is a polltloal subdlvloIoa of the State ~JX¶certainly lta funds
are public funds. Therefore the several provisions of the State
constitution1lmItIng the,uae of public funds by its 9olltical
aubdlviaionsdo, we think, apply to the Harrle County %avlgatIon
Sionorable
         H. L. Yashburn, Page 7




          The pension system OS the City of Dallas, vhlch had
been adopted some years before the LegIslaturs~h‘M~authorized
city pensions,vaa upheld in the osae of Byrd vs. City OS Dal-
las, 6 9. W. (26) ?38, and In oonsIQerl.ng several OS the oon-
stitutlonalprovisions mentioned above, It var held that they
had no relation to a contract betveen a municipal corporation
and Its employees,but ve~4 intended to prevent the application
OS public Sunds to private purposes. The penalon vas held not
to be a gratuugtj,but a part OS the aompensatlon OS the emplo7ee
for servicesrendered. .Subsequentlj,in the ease of City OS
Dallas va. Trammel, 101 S. V. (26) 1009, the rule as to the
pensions vere reiterated,but it vaa pointed out that the pen-
sioner haa no vested rlg?it In future Installmentsand that the
amounts papblle may be lnoreased-ordimlnlahed.
          The State by general lav authorlzeeboard, lodgw,
clothe’s.andprovisions In addition to salaries for employees
of the Texas Prison System. (Acts OS the.44th Legislature,
Ch. 163, P. 413).
          It Is stated In the opinion of Mr. Simmons, mentioned
above, that “the oonstltutlonalprovisions of Georgia are uim-
Ilar to ours, and objections against a pension system for mu-
nicipal employees in that state vere overruled In the case OS
Yest vs. Trotzler, 196 S. i3.930, wherein It vaa held that city
funds gol.n&intopensions did not constitutedonations or extra
compensationvhlch vere prohibited by the Constitution.”
          It Is quite CO~OP for the State and the various aub-
divisions of the State government to agree to furnish, as part
of the compensationof the employee, living quarters, grocerlea,
automobiles,etc. We agree vlth the statementof Mr. Snlpp as
set forth in his opinion, heretofore mentioned, vhlch reads In
part as Sollovsr
          *+ l *, It Is quite oommon for the State
     and the various aubdivlaionaOS the State Qov-
     emusant to agree to Surnish, se a part of the
     compenaatlonOS the employee, living quarters,
     grocerlea, automobiles, and medical services.
     The Havigatlon Dlstrlot may do this also. Rut
     vhat I tried to make plain In nr~opinion, vas
     that neither the IiavlgatlonDistrict nor any
     other political subdivision OS the State may
     pay to nn7 employee any compensation.regard-
     less of tba form vhioh that oompeneatlonpay
Honorable H. L. Uaehburn, ?ags 8


     take, aStar the rendition OS services called
     for by their oontraat OS employment,unless
     such oompenaaflonvan prospeotlvelyprovided
     for by the contraat. The point I tried GO
     stress vaa that the particular Items covered
     by my opinion vece not part OS any oontraot
     OS employment. Mr. Simmons' letter does not
     say, and I am quite wre that he vi11 not
     nay aside from the letter, that any depart-
     ment OS the State Qovernment or any polltiaal
     oorporatlonorganized ae a part OS the Btate
     governmentalmachinery may give, deliver or
     contribute to any agent or 4mploy44 medical
     services after  performance OS the services
     for vhlch that employ44 vae qngaged and
     vhioh are in ths nature of a donation or
     boms to the employ44, given or vlthheld
     at the vhIm of the officer or.govem1n.g
     body OS the polltloal aubdlvlslon. Xt la
     one thing to make a oontraot vlth an employee
     for a Slxed aalary per month or per year plus
     a definite  amount qf medical attention; but
     it 1s dlatlnotly another thing to make a
     contraat vith an employ44 for a Slxed salary
     per month, and then say to that employee
     that the polltlcal organizationvhlch em-
     ploys you vi11 give you such medical serv-
     ices aa It determines In Its discretion to
     give you, after you have rendered In vhole
     or in part these servlcea and have been paid
     for them. To make thla clearer, I think that
     the Xavlgstlon DlrrtMot could very reasonably
     contraot vith Xary Smith to perform steno-
     graph10 8ervlceo in the oSfIo4s OS th4 Port
     CommlsaIon and agree to pay her a a&lazy OS
     $100.00 per month, and ln addition thereto,
     to supply her such medical servloea and
     hospltallsatlonas Vera reasonably necessary
     during the period OS her employment not to
     exoeed the additional sum of $25.00 per month.
     But I do not think that It ha8 any authority
     to contraot vlth &my Smith to perform such
     ~4rvlc4s at a salary of $100.00 em month
     vithout any mention beins made oB the care
     or amount of medical aervicea, and then after
Honorable H. L. Uashburn,   Page 9


     the perSomanoe OS the 8emloes aovered br
     the oantraot, either fos a long oz short
     period, to grant w      Smith extra aompenea-
     tlon in an indetamlnate    amount, subjeot
     alone to the arbitrary vhin OS the 'oommIs-
     elonere, rrithout8ome deflnlts guide or
     meaawe to be applied.
         “0
          0l.=
         Itis atated by Ipi 3iaruIram
                                    ln his opinion, heretofore
mentlonedt                  .:
         ?Zhere mat be a &ntraot of emploJaarnt
   providing Sor These mixtiaalaemlces vith
    maxImum limit.4and also deaorlbed,.lSnot
   in-dotall.vt by aoma reasonable standard
   by vhlah the County Auditor &ad the judlclaTJ
   may determine the limlts.and 8aom of the
    obllgatlone. IS suah reasou&Xs standarda
    are not preaorlbed, th'.aont~aot.voulddoubt-
    leaa be'vold for lnd4Slniteme4aand un4xtSor44-
\* able by the emplo~eo, makbg the expenditure
    a gift ror vat or.P valid ‘ofmtract,     and the
    County Auditor    vould~have no standud w vhlah
    to determfne from time to tlm vhether a oLU.m
    filed b;r an axeoutiveofthor      for em 4mpl0~44
    or~br the 4mploy4e hI#.relSroll vithln hi4
    oonkraotrith the Mstrlot.        Ye must bear in
    mind that  IS medical 0emlaer are a part of
    the agreed oompe,naatton   f&s ekplojee:mq olaia
    it a8 a matter of right and tit aS ,graos of
   ~the Dlstriot Eaployer, and map, therefore,
    prerent~,h%a   arm-olalm dlreot, and, therefore,
    the County Audlto~ttuathave a standard pro-
    vlously asoertalned by lav to detemlno the
    validity OS the.oLaiPlc.   :Z do,not mean to say
    that  the deaIslon OS the Cqnty Auditor on
    the claim la Slnal or'oonalusivoor exempt
    from judlolal r4vI0v.~
        Xt im our opinion that the medical sarvlae and hompltal
faoilltleslurnlahed 4mplo~4es.oS the Havlgatlon Dlstrlct am
suetainableas a part OS thel~ earned compensationvhere the




             .
Bonorable H. L. Washbum, Page 10


Board has made general provlslona therefor. In other vords,
the HavlgatlonDlstriot has authority to agree, as part of
the agreed aompensatlonto be paid 4mploy44m, to furnish
atlpulated aervIoes for hospltallzation,drugs and mediaal
attention. Bovever, these cannot be unllmltsd in amount or
kind, and must, therefore,be for aom reasonable fixed
maximum amount.
         SpeolSlcallyansverlng your questions aa stated a-
bove, It la our opinion that the first three questions should
be ansvered in the aSSlrmatIveend are so ansvered. The fourth
question la anavered in the negative.
          Trusting that the foregoing Sully ansvers your Inquiry,
ve are                          .,
         *r---,----~..
         li-   A_im--m
           -__Y.       -J
                   .:.... I?:,1
                       .'                   Yours very truly
                                        APTOREEC QEWRAL OF !SEXAR

A+++-    ;.    .-      .-ii             By-b-&yA
                                                   Ardell liilllama
                                                        Assistant.
AUlRS




                 . .